 Case: 4:20-cv-00750-NCC Doc. #: 58 Filed: 03/05/21 Page: 1 of 8 PageID #: 288


                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


CARLA GRINDLAND DESTIFANES,                )
                                           )
         Plaintiff/Counterclaim Defendant, )
                                           )
     vs.                                   )
                                           )
BRICKLAYERS LOCAL #1 OF MISSOURI )
SUPPLEMENTAL PENSION FUND                  )
and BRICKLAYERS LOCAL #1 OF                )
MISSOURI PENSION FUND,                     )               Case No. 4:20-CV-00750-NCC
                                           )
  Defendants/Cross and Counter Claimants, )
                                           )
     vs.                                   )
                                           )
BETH DESTIFANES,                           )
                                           )
         Defendant/Crossclaim Defendant. )


                               MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff and Counterclaim Defendant Carla

Destifanes’ Motion to Lift Stay (Doc. 48) and interrelated Motion for Leave to Request

Argument Out of Time and Request for Argument on Plaintiff’s Motion to Lift Stay (Doc. 54).

The motions are fully briefed and ready for disposition. The parties have consented to the

jurisdiction of the undersigned United States Magistrate Judge pursuant to Title 28 U.S.C.

§ 636(c) (Doc. 41). For the following reasons, Plaintiff’s motions will be DENIED.

                                         I. Background

       On June 9, 2020, Plaintiff Carla Grindland Destifanes (“Carla Destifanes” or “Plaintiff”)

filed a complaint for declaratory relief pursuant to 28 U.S.C. §§ 2201, 2202 against Defendants

Beth Destifanes (“Beth Destifanes” or “Defendant”), Bricklayers Local #1 of Missouri
 Case: 4:20-cv-00750-NCC Doc. #: 58 Filed: 03/05/21 Page: 2 of 8 PageID #: 289


Supplemental Pension Fund (the “Supplemental Pension”), and Bricklayers Local #1 of Missouri

Pension Fund (the “Pension”) (collectively the “Pensions”) (all collectively “Defendants”) (Doc.

1). In her Complaint, Carla Destifanes seeks a declaration that she is entitled to the proceeds of

the Pension and the Supplemental Pension of decedent Andrew Destifanes as his surviving

spouse. Andrew Destifanes passed away on September 8, 2018, in Crawford County, Missouri.

Beth Destifanes is the named sole beneficiary of the Pension and the Supplemental Pension

(Doc. 13 at 9). The parties do not dispute that the Pension benefits inure to Andrew Destifanes’

surviving spouse at the time of his death and the Supplemental Pension benefits are equally

distributed to Andrew Destifanes’ named beneficiary (50%) and his surviving spouse (50%)

(Doc. 1 at 3; Doc. 13 at 8; Doc. 28 at 2). Carla Destifanes alleges that her marriage to Andrew

Destifanes was never dissolved and therefore Beth Destifanes was not lawfully married to

Andrew Destifanes on the date of his passing. Carla Destifanes also seeks a declaration that real

estate owned by Beth Destifanes and Andrew Destifanes as “husband and wife” with rights of

survivorship is a co-tenancy and must be probated subject to Carla’s spousal share.

       On October 24, 2018, Robert Destifanes, Andrew Destifanes’ brother, filed an

Application for Letters of Administrations in the probate court of Crawford County, Missouri

(Case No. 18CF-PR00111) (the “Probate Case”). In the Probate Case, Robert Destifanes

claimed that Andrew Destifanes died intestate. On November 20, 2018, Beth Destifanes filed an

Application for Letters Testamentary and a Petition for Presentment of Instrument for Probate as

Andrew Destifanes died testate. On March 26, 2019, Carla Destifanes filed an Election as

Surviving Spouse to take against Andrew Destifanes’ will on the basis that she married Andrew

on May 7, 1992, and was still married to Andrew at the time of his death. The next day, Carla

Destifanes also filed an Application for Surviving Spouse for Family Allowance, an Application

of Surviving Spouse for Homestead Allowance, and an Application of Surviving Spouse for

                                                 2
 Case: 4:20-cv-00750-NCC Doc. #: 58 Filed: 03/05/21 Page: 3 of 8 PageID #: 290


Exempt Property Allowance. Payments associated with the Pension and the Supplemental

Pension were previously distributed to Beth Destifanes but have been halted until resolution of

the Probate Case. On May 28, 2020, Beth Destifanes filed a Motion for Determination of

Heirship and Matrimonial Status and Motion for Determination of Abandonment on the Part of

Carla Destifanes in the Probate Case. On October 22, 2020, Plaintiff filed a disclaimer of her

spousal rights to the probate estate (Doc. 43-1). Plaintiff subsequently moved to dismiss Beth

Destifanes’ Motion for Determination of Heirship and Matrimonial Status and Motion for

Determination of Abandonment. As of today’s date, several motions remain pending before the

state court and this case is set for trial in April.

        Approximately ten days after the filing of Beth Destifanes’ Motions in state court, Carla

Destifanes filed the current action. The Pensions filed an Answer and Counter and Cross Claims

for interpleader under Federal Rule of Civil Procedure 22 and 28 U.S.C. § 1331 (Doc. 13). The

Pensions seek an order allowing the Pensions to submit to the registry all the benefits payable as

a result of Andrew Destifanes’ death and, upon payment into the registry, dismissal of it from the

action with prejudice and release and discharge from any and all claims of any person to the

benefits payable by the Pensions. The Pensions also request their costs and attorney fees be

deducted from the sum of money paid into the Court’s registry.

        On August 10, 2020, Beth Destifanes filed a Motion to Stay the current action pending

resolution of the state probate action (Doc. 27). On August 24, 2020, the Pensions filed a

Motion for Order to Deposit Funds (Doc. 33). The Court granted Beth Destifanes’ Motion to

Stay and denied the Pensions’ Motion for Order to Deposit Funds (Doc. 46). The Court directed

the parties to file joint status reports every sixty days and notify the Court promptly upon

resolution of the marital status issue before the state court (Id.). After a brief extension of time,

the parties filed a joint status report on January 7, 2021 indicating, as previously stated, that the

                                                       3
 Case: 4:20-cv-00750-NCC Doc. #: 58 Filed: 03/05/21 Page: 4 of 8 PageID #: 291


Probate Case was set for trial in April (Doc. 49). The parties filed a second Joint Status Report

on March 2, 2021, informing the Court of their settlement discussions and again noting that the

procedural status of the state court actions have not change significantly since the filing of the

prior status report (Doc. 57).

       Prior to the filing of the first joint status report, on December 31, 2020, Carla Destifanes

filed the current Motion to Lift Stay (Doc. 48). In her Motion, Plaintiff asserts that the Court

made an error of law when the undersigned determine that the pending probate case is a “parallel

proceeding” as the probate issues are immaterial to the claim to benefits controversy (Doc. 48 at

1). Plaintiff argues that the Court should give full effect to Plaintiff’s probate disclaimer which

extinguished pre-mortem all her spousal claims and take note of and “deem dispositive” a written

concession of Beth Destifanes’ counsel in correspondence addressed to the personal

representative in probate that if Plaintiff were disqualified from inheritance the probate case is

moot (Id. at 1-2). Plaintiff again argues that this matter involves addressing the terms of the

plans and the plans’ obligations pursuant to ERISA and that this Court has jurisdiction over those

matters (Id. at 3). In support of the Motion, Plaintiff again attaches an email from Beth

Destifanes’ probate counsel dated March 20, 2019 (Compare Doc. 43-2 with Doc. 48-2).

Plaintiff subsequently filed a Motion for Leave to Request Argument Out of Time and Request

for Argument of Plaintiff’s Motion to Lift Stay (Doc. 54). In her request, Plaintiff acknowledges

that she failed to file her request pursuant to applicable local rule but argues that because a stay is

“practically tantamount to dismissal” her request should be granted (Id. at 1).

       Defendant has responded in opposition to both Motions (Docs. 51, 55). Defendant argues

that there are not any grounds to lift or reconsider the order staying this action (Doc. 51 at 1).

Specifically, Defendant asserts that Plaintiff does not offer any new law or evidence but instead

misinterprets the Court’s prior order and the case law in this area. Similarly, in her response to

                                                  4
 Case: 4:20-cv-00750-NCC Doc. #: 58 Filed: 03/05/21 Page: 5 of 8 PageID #: 292


Plaintiff’s motion requesting oral argument, Defendant argues that the request is unwarranted,

vexatious, and a waste of resources for the Court and the litigants (Doc. 55). Further, Defendant

asserts, Plaintiff’s motion is out of time (Id.). In both responses, Plaintiff seeks attorneys’ fees

for the preparation of the briefing in opposition, arguing that Plaintiff’s Motion to Lift the Stay is

frivolous (Docs. 51 at 5, 55 at 5).

                                             II. Analysis

        As there has not been a material change in the status of the Probate Case, the Court will

review Plaintiff’s Motion to Lift the Stay as a motion for reconsideration. Plaintiff asserts that

the Court should reconsider its prior ruling staying this action because (1) the Court ruled

incorrectly and inconsistently with Eighth Circuit Court of Appeals’ precedent, specifically its

ruling in Fru-Con 6 Contr. Corp. v. Controlled Air, Inc.; (2) the Court should give full effect to

Plaintiff’s probate disclaimer which, by operation of state law, extinguished pre-mortem all her

spousal claims; and (3) the Court should take note of and deem dispositive a written concession

of defendant’s counsel in correspondence addressed to the personal representative in probate that

if Plaintiff were disqualified from inheritance the probate case is moot (Doc. 48 at 1-2).

        The Court has the authority to reconsider its own interlocutory decisions, such as the

order at issue here, and the inherent authority to revise any order before entry of judgment. Fed.

R. Civ. P. 54(b) (providing that “any order or other decision, however designated, that

adjudicates fewer than all claims or the rights and liabilities of fewer than all the parties . . . may

be revised at any time before the entry of a judgment”). “[A] motion for reconsideration serves

the limited function of correcting manifest errors of law or fact or presenting newly discovered

evidence.” United States v. Luger, 837 F.3d 870, 875 (8th Cir. 2016) (internal quotations

omitted). Such a motion “is not a vehicle to identify facts or legal arguments that could have

been, but were not, raised at the time the relevant motion was pending.” Julianello v. K-V

                                                   5
 Case: 4:20-cv-00750-NCC Doc. #: 58 Filed: 03/05/21 Page: 6 of 8 PageID #: 293


Pharmaceutical Co., 791 F.3d 915, 923 (8th Cir. 2015). Although the Court has the power under

Rule 54(b) to revisit its prior decisions, the Court “should be loath to do so in the absence of

extraordinary circumstances such as where the initial decision was ‘clearly erroneous and would

work a manifest injustice.’” Evans v. Contract Callers, Inc., 2012 WL 234653, at *2 (E.D. Mo.

Jan 25, 2012) (quoting Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 817 (1988)).

       The Court is mindful that this is a lawsuit for declaratory relief. As such, there is no

reason to reconsider the prior decision that abstention is warranted in this action while the state

court overseeing the Probate Case determines the marital status of Andrew Destifanes at the time

of his death. Plaintiff’s reliance on Fru-Con 6 Contr. Corp. v. Controlled Air, Inc., 574 F.3d 527

(8th Cir. 2009) is misplaced. Colorado River abstention applies when “substantial similar parties

are litigating substantially similar issues in both state and federal court.” Id. at 535 (emphasis in

original). The Eighth Circuit Court of Appeals defines “substantial similarity” as occurring

“when there is a substantial likelihood that the state proceeding will fully dispose of the claims

presented in the federal court.” Id. However, “[f]ederal courts have more discretion to abstain in

an action when a party seeks relief under the Declaratory Judgment Act[]” as is the case here.

Royal Indem. Co. v. Apex Oil Co., 511 F.3d 788, 792 (8th Cir. 2008) (citing Wilton v. Seven

Falls Co., 515 U.S. 277, 286-87 (1995); Brillhart v. Excess Insurance Co. of America, 316 U.S.

491, 494-95 (1942)). This broader discretion, the so-called Wilton/Brillhart Abstention

Doctrine, stems from the permissive language of the Declaratory Judgment Act. See 28 U.S.C.

§ 2201(a) (“any court… may declare the rights and other legal relations of any interested party

seeking such declaration ….”) (emphasis added). The district court’s assumption of jurisdiction

over a declaratory judgment action is not automatic or obligatory. Wilton, 515 U.S. at 288

(citing 28 U.S.C. § 2201(a)). To abstain in a proceeding under the Declaratory Judgment Act,

“the parallel state court proceeding must present ‘the same issues, not governed by federal law,

                                                  6
 Case: 4:20-cv-00750-NCC Doc. #: 58 Filed: 03/05/21 Page: 7 of 8 PageID #: 294


between the same parties,’ and the court must evaluate ‘whether the claims of all parties in

interest can satisfactorily be adjudicated in that proceeding, whether necessary parties have been

joined, whether such parties are amenable to process in that proceeding, etc.’” Royal Indem. Co.,

511 F.3d at 793 (quoting Brillhart, 316 U.S. at 495). “After considering these factors, a federal

court may abstain from the proceeding because ‘[o]rdinarily it would be uneconomical as well as

vexatious for a federal court to proceed in a declaratory judgment suit where’ a parallel state

court proceeding is pending.” Id. (quoting Brillhart, 316 U.S. at 495).

       Having now clarified the proper legal framework, the Court turns to Plaintiff’s factual

assertions that the Court should give full effect to Plaintiff’s probate disclaimer which, by

operation of state law, extinguished pre-mortem all her spousal claims; and the Court should take

note of and deem dispositive a written concession of defendant’s counsel in correspondence

addressed to the personal representative in probate that if Plaintiff were disqualified from

inheritance the probate case is moot. As the Court previously explained, Plaintiff’s disclaimer of

Andrew Destifanes’ estate does not adjudicate the marital status of Andrew Destifanes’ at the

time of his death. Indeed, this document as well as the email from Defendant’s other counsel,

both of which Plaintiff relies on for reconsideration, were previously provided to the Court in the

briefing associated with the original motion to stay. A motion for reconsideration is not the

appropriate time to relitigate such matters. Luger, 837 F.3d at 875. As noted by Defendant, the

issue of who Andrew Destifanes was married to when he died is still pending in Crawford

County Probate Court and the matter could be adjudicated next month (Doc. 51 at 1). See In the

Estate of: Andrew Joseph Destifanes, Case No. 18CF-PR00111 (Crawford County, Missouri). A

temporary stay will protect the interests of all parties concerned as this question of state law will

necessarily resolve the sole underlying issue in the federal declaratory judgment action. Thus,

the Court finds Plaintiff’s request for oral argument on the motion to be unnecessary and will

                                                  7
 Case: 4:20-cv-00750-NCC Doc. #: 58 Filed: 03/05/21 Page: 8 of 8 PageID #: 295


deny Plaintiff’s Motion to Lift the Stay. Further, while attorneys’ fees are not yet warranted for

Plaintiff’s persistent filings, the Court will not hesitate to impose sanctions at a later date, if

warranted.

                                           III. Conclusion

        Accordingly,

        IT IS HEREBY ORDERED that Plaintiff and Counterclaim Defendant Carla

Destifanes’ Motion to Lift Stay (Doc. 48) and interrelated Motion for Leave to Request

Argument Out of Time and Request for Argument on Plaintiff’s Motion to Lift Stay (Doc. 54)

are DENIED. The parties shall continue to update the Court with a joint status report every

ninety (90) days and notify the Court promptly upon resolution of the marital status issue before

the state court.

Dated this 5th day of March, 2021.



                                                            /s/ Noelle C. Collins
                                                        NOELLE C. COLLINS
                                                        UNITED STATES MAGISTRATE JUDGE




                                                    8
